ICJ_101_LandMaritimeBoundary-Interpretation_CMR_NGA_1999-03-25_JUD_01_PO_03_FR.txt. 54

OPINION DISSIDENTE DE M. AJIBOLA
[Traduction]

Introduction — Question procédurale — Nécessité d'accorder aux Parties un
second tour de plaidoiries — Accord avec l'arrêt de la Cour sur la question de la
compétence et celle des dépens — Nécessité pour la Cour d'interpréter son arrêt
— Distinction entre faits et incidents — La Cour aurait dû faire droit à la
demande du Nigéria — Paragraphe 2 de l'article 36 du Statut et signification du
mot « différend».

Dans son arrêt, la Cour a rejeté la demande nigériane en interpréta-
tion, comme étant irrecevable. J’ai décidé de joindre la présente opinion
dissidente à l’arrêt parce que je ne souscris pas à la conclusion de la Cour.
Il s’agit d’une demande que le Nigéria a présentée le 28 octobre 1998 et
par laquelle il priait la Cour d’interpréter la portée et le sens des para-
graphes 99 et 100 de son arrêt du 11 juin 1998. Cette demande nigériane
en interprétation est tout à fait indépendante de l'affaire pendante intro-
duite par le Cameroun et enregistrée au rôle de la Cour.

Le 13 novembre 1998, le Cameroun a déposé ses observations sur la
demande et a présenté les conclusions suivantes:

«1. La République du Cameroun s’en remet à la sagesse de la
Cour pour décider de sa compétence pour se prononcer sur une
demande en interprétation d’une décision rendue à la suite d’une
procédure incidente et, en particulier, d’un arrêt relatif aux excep-
tions préliminaires soulevées par la partie défenderesse;

2. La République du Cameroun prie la Cour de bien vouloir:

— À titre principal:

Déclarer irrecevable la demande de la République fédérale du
Nigéria, dire et juger qu'il n’y a pas lieu d'interpréter l’arrêt du
IL juin 1998;

— A titre subsidiaire:

Dire et juger que la République du Cameroun est en droit d’invo-
quer tous faits, quelle qu’en soit la date, qui permettent d’établir la
violation continue de ses obligations internationales par le Nigéria;
que la République du Cameroun peut aussi invoquer les faits per-
mettant d’évaluer le préjudice qu’elle a subi et la réparation adé-
quate qui lui est due.»

Sur la base des documents qui lui ont été soumis, la Cour a considéré
qu’elle était suffisamment informée de la position des Parties et n’a pas
estimé nécessaire d’inviter celles-ci à lui «fournir par écrit ou oralement
un supplément d’information», comme le prévoit le paragraphe 4 de
l’article 98 de son Règlement.

27
DEMANDE EN INTERPRÉTATION (OP. DISS. AJIBOLA) 55

La Cour est fondée à agir de la sorte puisqu’elle «peut, s’il y a lieu,
donner aux parties la possibilité de lui fournir par écrit ou oralement un
supplément d’information» (les italiques sont de moi). Cela relève donc
manifestement de son pouvoir discrétionnaire. Dans certains cas, la Cour
a exercé ce pouvoir discrétionnaire en priant les parties de lui fournir par
écrit un supplément d’information. Par exemple, elle a autorisé la présen-
tation de ce genre d’observations ou d’informations écrites dans l’affaire
du Droit d'asile (Demande d'interprétation de l'arrêt du 20 novembre
1950 en l'affaire du droit d'asile (Colombie c. Pérou), CIJ. Recueil
1950, p. 400-401). Dans cette affaire, bien que la demande ait été déposée
par la Colombie, le Gouvernement péruvien a présenté ses observations
dans une lettre du 22 novembre 1950, qui a été communiquée à la Colom-
bie afin que celle-ci puisse, si elle le souhaitait, faire part de ses observa-
tions avant le 24 novembre 1950. Dans d’autres instances, la Cour a
autorisé les parties à lui fournir «oralement un supplément d’informa-
tion», par exemple dans l’affaire de l’Interprétation des arrêts n°* 7 et 8
(usine de Chorzéw), arrêt n° 11, 1927, C.P.J.I. série A n° 13, et dans
celle de la Demande en revision et en interprétation de l'arrêt du 24 fé-
vrier 1982 en l'affaire du Plateau continental (Tunisie/Jamahiriya arabe
libyenne) (Tunisie c. Jamahiriya arabe libyenne) (arrêt, C.J. Recueil
1985, p. 192-194). Tl existe toutefois en l’espèce une raison décisive pour
demander aux Parties un supplément d’information, comme cela ressort
clairement de la formulation des conclusions du Cameroun. Dans ses
observations, celui-ci soutient que la Cour devrait déclarer irrecevable la
requête du Nigéria, mais il fait également valoir, à titre subsidiaire, que la
Cour devrait

«[d]ire et juger que la République du Cameroun est en droit d’invo-
quer tous faits, quelle qu'en soit la date, qui permettent d'établir la
violation continue de ses obligations internationales par le Nigéria;
que la République du Cameroun peut aussi invoquer les faits per-
mettant d'évaluer le préjudice qu’elle a subi et la réparation adé-
quate qui lui est due.» (Les italiques sont de moi.)

Bien que le Nigéria ait pris connaissance des conclusions que le Came-
roun a présentées dans ses observations, il est privé de l’occasion d’y réa-
gir alors que, dans ses conclusions, le Cameroun non seulement prie la
Cour de rejeter la demande, mais soutient également que la situation visi-
blement anticipée par le Nigéria se justifie aussi au regard de l’arrêt de la
Cour. Cela illustre clairement la nature contentieuse de cette demande
post hoc. En la matière, il est opportun pour la Cour de tenir compte des
termes de l’article 31 de son Règlement, qui dispose que:

«Dans toute affaire soumise à la Cour, le Président se renseigne
auprès des parties sur les questions de procédure. A cette fin, il
convoque les agents des parties le plus tôt possible après leur dési-
gnation, puis chaque fois qu’il y a lieu.» (Les italiques sont de
moi.)

28
DEMANDE EN INTERPRÉTATION (OP. DISS. AJIBOLA) 56

Si la Cour peut considérer inutile d’autoriser en l’espèce les Parties à lui
fournir oralement un supplément d’information, il serait à mon avis sou-
haitable qu’elle cherche à recueillir la réaction du Nigéria aux conclusions
du Cameroun. Parce que cette demande est autonome, indépendante de
l'affaire initiale introduite à titre principal, et pour que la Cour ait une
image complète des vues et conclusions des Parties, un second tour de
plaidoiries, qui ne durerait qu’une semaine, permettrait d’assurer l'équi-
libre juridique et de sauvegarder le principe essentiel audi alteram partem.
A mon avis, il est nécessaire d'accorder aux Parties, à tout le moins au
Nigéria, un tour supplémentaire de procédure. La Cour a toute liberté
pour déterminer la procédure à adopter en matière de demande en inter-
prétation. I] pourrait même être souhaitable, dans une affaire comme
celle-ci où une question d’importance et fondamentale doit être tran-
chée, d’autoriser la tenue d’audiences. De l’avis de Shabtai Rosenne:

«Si l’article 68 accorde donc à la Cour une grande latitude pour
déterminer le déroulement de la procédure en interprétation, et en
particulier pour décider s’il y a lieu de tenir des audiences, la pra-
tique indique que d’une manière générale la procédure revêt un
caractère contentieux (comme cela ressort inéluctablement du mot
«contestation» employé à l’article 60 du Statut et au paragraphe |
de l’article 98 du Règlement). En outre, la procédure en interpréta-
tion constitue une affaire entièrement nouvelle et non une procédure
incidente directement liée à l’affaire initiale introduite à titre princi-
pal.» (The Law and Practice of the International Court of Justice
1920-1996, vol. III, p. 1677.)

La Cour doit trancher trois questions principales au sujet de la pré-
sente demande, à savoir celles de la compétence, de la recevabilité et des
dépens.

Je souscris sans aucune réserve à la décision de la Cour sur la demande
du Cameroun relative aux dépens.

Je suis également d'accord avec la décision de la Cour sur la question
de la compétence, et avec sa conclusion selon laquelle «l'exposé des
motifs» est lié au dispositif de l’arrêt.

Toutefois, comme je l’ai déjà indiqué, et avec tout le respect dû à la déci-
sion de la Cour, cette dernière aurait dû en l'espèce considérer la demande
du Nigéria comme recevable. Cette demande est claire et directe. En effet,
le Nigéria, se référant aux nombreux incidents que le Cameroun a men-
tionnés non seulement dans ses requêtes des 29 mars et 6 juin 1994, mais
également dans son mémoire, ses observations et son répertoire des inci-
dents, prie la Cour de préciser lesquels, parmi ces incidents, sont pertinents
ou recevables et lesquels ne le sont pas. Du point de vue procédural, et afin
de permettre que l'affaire initiale introduite par le Cameroun soit rapide-
ment tranchée, la question de savoir quels incidents sont recevables et les-
quels ne le sont pas est devenue très importante pour les Parties.

Lors des audiences tenues en l’instance, le Cameroun a soutenu qu’il y
avait tant d'incidents frontaliers imputables au Nigéria qu’il ne pouvait

29
DEMANDE EN INTERPRÉTATION (OP. DISS. AJIBOLA) 57

en donner une liste exhaustive. C’est justement ce que craignait le Nigéria
quant à la teneur des pièces écrites et des plaidoiries des Parties. Au cours
d’un exposé oral prononcé le 3 mars 1998 à l’appui de ses exceptions pré-
liminaires, le Nigéria a présenté sa position comme suit:

«Mais il faut distinguer entre commenter légitimement les excep-
tions et, d’autre part, étoffer considérablement un dossier auquel
l'Etat défendeur doit pouvoir répondre. Pas plus que le mémoire ne
saurait élargir la portée du différend telle que l’énonce la requête
(bien qu’il puisse développer les arguments qui y figurent), il serait
encore moins admissible que les observations d’un Etat visent à élar-
gir encore davantage la portée du fond du différend en présentant
des circonstances nouvelles qui ne figuraient pas dans la requête et le
mémoire. Pourtant, c’est ce qu’a fait le Cameroun en introduisant
dans ses observations des allégations d’incidents supplémentaires
dont il prétend que le Nigéria est responsable: le Cameroun s’est
efforcé d’étoffer sur le fond le dossier qu’il avait présenté dans sa
requête, telle qu’amendée, et telle que développée dans son mémoire.
Ces éléments supplémentaires devraient donc être écartés.»

Le Nigéria n’a pas nié le droit du Cameroun de développer dans son
mémoire l’exposé des incidents mentionnés dans sa requête, mais il
conteste clairement le droit du Cameroun de donner des détails sur des
incidents survenus après le dépôt de la requête. On constate que le Came-
roun s’est référé à de nombreux incidents, certains dans sa requête initiale
du 29 mars 1994, d’autres dans sa requête additionnelle du 6 juin 1994,
d’autres encore dans son mémoire et dans ses observations. Il a, de fait,
énuméré de nombreux incidents dans son répertoire des incidents.

Il est donc clair que la Cour doit traiter la question de ces incidents au
regard de la responsabilité internationale des Etats. C’est pourquoi il lui
est trés difficile de procéder 4 un véritable examen de ces incidents tels
qu’allégués par le Cameroun dans ses différentes conclusions sans déter-
miner, dès le stade de la soumission des écritures, lesquels parmi ces inci-
dents sont recevables aux fins de la présente affaire et lesquels ne le sont
pas. En ne le faisant pas, la Cour manquerait une occasion de développer
le droit international sur ce point important, tout en occasionnant aux
Parties, pour ce qui est de leurs écritures et plaidoiries, des difficultés qui
se traduiraient par des retards.

Les deux paragraphes de l’arrêt du 11 juin 1998 que le Nigéria prie la
Cour de bien vouloir interpréter sont les paragraphes 99 et 100, ainsi
libellés :

«99, Il ne découle pas davantage du paragraphe 2 de l’article 38
que la latitude dont dispose l'Etat demandeur pour développer ce qu'il
a exposé dans sa requête soit strictement limitée, comme le suggère le
Nigéria. Une telle conclusion ne saurait être tirée du terme «suc-
cinct»; elle ne saurait non plus être tirée des prononcés de la Cour

30
DEMANDE EN INTERPRÉTATION (OP. DISS. AJIBOLA) 58

selon lesquels la date pertinente pour apprécier la recevabilité d’une
requête est la date de son dépôt; en effet, ces prononcés ne se réfè-
rent pas au contenu des requêtes (Questions d'interprétation et
d'application de la convention de Montréal de 1971 résultant de
l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), exceptions préliminaires, arrêt, C.J. Recueil
1998, p. 26, par. 44, et Questions d'interprétation et d'application de
la convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Etats-Unis d'Amérique),
exceptions préliminaires, arrêt, C.LJ. Recueil 1998, p. 130, par. 43).
Une interprétation aussi restrictive ne correspondrait pas davantage
aux conclusions de la Cour selon lesquelles:

«si, en vertu de l’article 40 du Statut, l’objet d’un différend porté
devant la Cour doit être indiqué, l’article 32, paragraphe 2, du
Règlement de la Cour [aujourd’hui l’article 38, paragraphe 2]
impose au demandeur de se conformer «autant que possible» à
certaines prescriptions. Cette expression s’applique non seulement
à la mention de la disposition par laquelle le requérant prétend
établir la compétence de la Cour mais aussi à l’indication précise
de l’objet de la demande et à l’exposé succinct des faits et des
motifs par lesquels la demande est prétendue justifiée.» (Came-
roun septentrional (Cameroun c. Royaume-Uni), exceptions préli-
minaires, arrêt, C.J. Recueil 1963, p. 28.)

La Cour rappellera également que, selon une pratique établie, les
Etats qui déposent une requête à la Cour se réservent le droit de pré-
senter ultérieurement des éléments de fait et de droit supplémen-
taires. Cette liberté de présenter de tels éléments trouve sa limite
dans l'exigence que le différend porté devant la Cour par requête «ne
se trouve pas transformé en un autre différend dont le caractère ne
serait pas le même» (Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci ( Nicaragua c. Etats-Unis d'Amérique), com-
pétence et recevabilité, arrêt, CI.J. Recueil 1984, p. 427, par. 80).
En l'espèce, le Cameroun n’a pas opéré une telle transformation du
différend.

100. En ce qui concerne le sens à donner au terme «succinct», la
Cour se bornera à noter que dans la présente affaire la requête du
Cameroun contient un exposé suffisamment précis des faits et moyens
sur lesquels s’appuie le demandeur. Cet exposé remplit les conditions
fixées par le paragraphe 2 de l’article 38 du Statut et la requête est
par suite recevable.

Cette constatation ne préjuge cependant en rien la question de
savoir si, compte tenu des éléments fournis à la Cour, les faits allé-
gués par le demandeur sont ou non établis et si les moyens invoqués
par lui sont ou non fondés. Ces questions relèvent du fond et il ne
saurait en être préjugé dans la présente phase de l'affaire.» (Les ita-
liques sont de moi.)

31
DEMANDE EN INTERPRÉTATION (OP. DISS. AJIBOLA) 59

A la lecture de ces deux paragraphes de l’arrêt, il apparaît clairement
que la Cour s’est prononcée sur le droit procédural du Cameroun de:
a) développer ce qu’il a «dit» dans sa «requête» et b) présenter «des
faits supplémentaires ».

Mais il est manifeste que la Cour n’a pas tranché la question des inci-
dents supplémentaires ou nouveaux incidents. C’est pourquoi il est néces-
saire que la Cour indique, de façon définitive, ce qu’elle attend de tout
demandeur faisant état de certains incidents qui, bien que liés à la
requête, se sont produits après le dépôt de celle-ci.

A mon avis, le Nigéria soulève une importante question de fond rela-
tive à l'interprétation de l’arrêt du 11 juin 1998, qui nécessite que la Cour
se prononce définitivement à ce sujet. Il ne s’agit pas à proprement parler
d’examiner la signification des deux paragraphes cités, mais plutôt la
portée de la décision de la Cour. Il s’agit donc d’une question ratione
temporis.

Compte tenu de l’intention que le Cameroun a affirmée dans ses obser-
vations (par. 6.04) de soulever la question des incidents nouveaux et a
venir, et étant donné qu’il l’a déjà fait lors des audiences qui se sont
tenues du 2 au 11 mars 1998 (incidents du 16 mars 1995, du 30 avril 1996,
etc.), je considère, après réflexion, que la Cour devrait fixer une limite
claire pour les pièces écrites et les plaidoiries s'agissant des incidents allé-
gués par le Cameroun dans ses requêtes des 29 mars et 6 juin 1994. Posée
en termes succincts, la question est la suivante: quels incidents, parmi
ceux que le Cameroun a allégués dans ses requêtes, la Cour considère-
t-elle comme pertinents en l'espèce? Autrement dit, la Cour examinera-
t-elle les incidents survenus après 1994 en même temps que ceux qui sont
survenus avant cette date, ou bien demandera-t-elle au Cameroun de se
limiter aux incidents antérieurs à 1994?

Dans l'affaire de Certaines terres à phosphates à Nauru, la Cour a
refusé de connaître d’une «demande additionnelle» en disant qu’elle ne
pouvait connaître d’une telle demande que si celle-ci découlait «directe-
ment de la question qui fai[saï]t l’objet de cette requête» (Certaines terres
à phosphates à Nauru (Nauru c. Australie), exceptions préliminaires,
arrêt, CL J. Recueil 1992, p. 266, par. 67; voir également Compétence en
matière de pêcheries (République fédérale d'Allemagne c. Islande), fond,
arrêt, CLJ. Recueil 1974, p. 203, par. 72). De la même manière, la Cour
doit en l’espèce clarifier quels incidents, parmi ceux allégués par le Came-
roun, sont pertinents. S'agit-il uniquement des incidents antérieurs à 1994
ou bien des incidents tant antérieurs que postérieurs à 1994?

De même, la Cour doit dire très clairement ce qu’elle attend du Came-
roun pour ce qui est des faits additionnels: ces faits additionnels se rap-
portent-ils aux incidents antérieurs au dépôt des requêtes du Cameroun
en 1994 ou se rapportent-ils également aux incidents postérieurs à 1994?
Si la Cour estime que le Cameroun peut faire état de faits additionnels,
l’autorise-t-elle par là même à fournir des données détaillées sur des inci-
dents additionnels survenus après 1994?

Dans ses observations, le Cameroun reconnaît que sa liberté n’est pas

32
DEMANDE EN INTERPRETATION (OP. DISS. AJIBOLA) 60

illimitée, mais il soutient que cette question devrait étre résolue lors de
la phase de l’examen au fond. Or, le Nigéria doit déposer son contre-
mémoire très bientôt. Supposons que la Cour autorise le Cameroun à
faire état d'éléments nouveaux relatifs à des incidents survenus après
1994: rien ne viendrait alors limiter les écritures et les plaidoiries, ce qui
pourrait causer des retards infinis et faire perdre du temps à la Cour. Si,
par exemple, le Cameroun faisait état d'incidents additionnels ou nou-
veaux (par exemple, survenus en 1998-1999) dans sa réplique au contre-
mémoire du Nigéria (ce qui pourrait créer un élément de surprise}, le
Nigéria devrait répondre sur ces incidents pour la première fois dans sa
duplique, ce qui pourrait alors inciter les deux Parties à demander à être
autorisées à déposer de nouvelles pièces écrites, un processus qui pour-
rait se prolonger à l'infini. Si des incidents nouveaux ou additionnels
étaient allégués à la clôture de la procédure écrite ou au cours de la pro-
cédure orale relative au fond, cela pourrait également créer une situation
complexe et amener les Parties à demander à être autorisées à déposer
de nouvelles pièces écrites.

Outre que la demande du Nigéria appelle une décision de la Cour dans
un sens ou dans un autre, une décision sur cette question enrichirait la
jurisprudence de la Cour et fournirait aux parties des lignes directrices
sur les limites imposées au contenu des requêtes. Il est juste que la Cour
n'accepte pas le moindre retard dans une affaire de cette nature; l'affaire
devrait être réglée rapidement en raison de la situation qui prévaut
actuellement le long de la frontière entre les Parties. Mais, dans le même
temps, la prudence s'impose: cela ne devrait pas se faire au détriment de
la justice et d’une procédure régulière. II n’est pas douteux que les inci-
dents antérieurs à 1994 sont en cause en l'espèce, et l’on peut admettre
des faits additionnels qui viennent corroborer ces incidents, mais non des
faits introduits pour étayer des incidents postérieurs à 1994.

En outre, j'estime qu’interprété dans son sens ordinaire le mot «diffé-
rend», qui apparaît au paragraphe 2 de l’article 36 du Statut de la Cour,
ne vise que les différends ou incidents préexistants au dépôt de la requête,
et certainement pas les différends à venir. Outre que cette interprétation
serait illogique, elle aurait pour conséquence un prolongement indu et
inutile de la procédure devant la Cour et ferait obstacle au règlement
rapide des affaires.

(Signé) Bola AJIBOLA.

33
